          Case 1:19-cr-00166-VEC Document 173 Filed 04/15/20 Page 1 of 3

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 4/15/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   19-CR-166-3 (VEC)
                 -against-                                      :
                                                                :        ORDER
 NAZAE BLANCHE,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 5, 2019, after a bail hearing, Magistrate Judge Parker detained

Defendant on dangerousness and risk of flight grounds (Dkt. 22);

        WHEREAS Defendant pled guilty on December 6, 2019, to the lesser included offense of

Count Two of the Indictment, which, with the parties’ stipulation that Defendant participated,

inter alia, in an attempted murder of a rival gang member, yielded a stipulated guidelines range

in the plea agreement of 162 to 181 months’ imprisonment, with a mandatory minimum sentence

of 84 months’ imprisonment;

        WHEREAS the offense to which Defendant pled guilty has a maximum sentence of life

imprisonment or death;

        WHEREAS Defendant seeks release from pre-sentence detention pursuant to 18 U.S.C.

§§ 3143, 3145, arguing that his asthma (and a heart murmur mentioned only in his reply letter)

makes him particularly susceptible to COVID-19 and that the Bureau of Prisons is failing to

address those risks (Dkts. 167, 172);

        WHEREAS the Government opposes Defendant’s application (Dkt. 171);

        WHEREAS the parties have waived a hearing and consented to Defendant’s bail

application being decided on the papers;
           Case 1:19-cr-00166-VEC Document 173 Filed 04/15/20 Page 2 of 3



          WHEREAS Defendant is subject to mandatory detention absent an applicable exemption,

see 18 U.S.C. § 3143(a)(2);

          WHEREAS the exemptions contained in Section 3143 do not apply, and Defendant

argues that he should be temporarily released under Section 3145(c);

          WHEREAS Section 3145(c) provides that a person detained under Section 3143(a)(2)

may be released if the individual “meets the conditions of release set forth in section 3143(a)(1)”

and “it is clearly shown that there are exceptional reasons why such person’s detention would not

be appropriate”;

          WHEREAS to satisfy Section 3143(a)(1), Defendant must show “by clear and convincing

evidence that [he] is not likely to flee or pose a danger to the safety of any other person or the

community if released” under appropriate conditions imposed by the Court;

          WHEREAS Defendant’s “bail motion can be granted only if there is (1) clear and

convincing evidence that he is not a flight risk or a danger to others and (2) an exceptional reason

why his detention is inappropriate”; United States v. McDuffie, No. 19-CR-212, 2020 WL

1659879, at *2 (S.D.N.Y. Apr. 3, 2020) (citing United States v. Lea, 360 F.3d 401, 403 (2d Cir.

2004));

          WHEREAS the Court finds that Defendant has a history of engaging in violent conduct

as a member of the Jack Boyz gang and has not shown, by clear and convincing evidence, that he

is not a danger to others;

          WHEREAS the Court finds that COVID-19, without minimizing either Defendant’s

condition or the seriousness of the pandemic, does not threaten Defendant’s health under the

circumstances of his detention to such a degree that his detention is inappropriate, compare




                                                2 of 3
        Case 1:19-cr-00166-VEC Document 173 Filed 04/15/20 Page 3 of 3



McDuffie, 2020 WL 1659875, at * 3 (releasing pre-sentence detainee who suffered from an

autoimmune disease and heart issues);

       IT IS HEREBY ORDERED that Defendant’s application is DENIED.

SO ORDERED.

Dated: April 15, 2020
      New York, NY
                                                         ______________________________
                                                               VALERIE CAPRONI
                                                               United States District Judge




                                            3 of 3
